Case 1:18-cv-08434-DAB Document 47-1 Filed 05/06/19 Page 1 of 2




          EXHIBIT A
        Case 1:18-cv-08434-DAB Document 47-1 Filed 05/06/19 Page 2 of 2



                                                              [DATE]

                   NOTICE OF YOUR RIGHT TO “OPT-IN” TO A LAWSUIT
                  BROUGHT BY FORMER IBM EMPLOYEES AGAINST IBM

Dear current or former IBM employee:

        I am writing to inform you of your right to join a lawsuit that has been filed by a group of
former IBM employees alleging that their separation from employment from IBM was the result
of unlawful age discrimination. According to the company’s records, you are over the age of
forty (40) and have recently separated from employment with IBM (or you have been informed
that your employment with IBM will be ending), are therefore eligible to participate in this case.
In order to join this case and to receive any part of a settlement or judgment that may be
entered in plaintiffs’ favor, you must complete and return the enclosed consent form to
our office [for electronic version: or CLICK HERE to submit your consent electronically]
no later than [DATE].
       In this lawsuit, the plaintiffs allege that IBM has utilized a nationwide strategy to reduce
the number of older IBM employees and to build a younger workforce. Plaintiffs also allege that
IBM has prevented those older workers from being considered for other open positions within
IBM for which they are qualified. IBM’s conduct, plaintiffs contend, has violated the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.
       This case is at an early stage, and there has not been a decision by the court as to
whether plaintiffs are correct that IBM has engaged in unlawful age discrimination. There has
also not been any settlement reached.
        If you do not return [or submit] the enclosed consent form by [DATE], you will not be
considered part of this case and will be unable to receive a share of any settlement or judgment
that the plaintiffs may obtain. If you do opt in to the case, you will be bound by any ruling or
settlement in this case. The former IBM employees who initiated this action will work with us to
make decisions regarding the progress of this litigation, and we welcome your input into those
decisions as well. You may also be asked to be a witness or to provide evidence in this case,
although not all individuals who opt in will be required to do this.
       Again, to opt in to the case, you must return the enclosed Opt-In Consent Form to
our office [for electronic version: or CLICK HERE to submit your consent electronically]
no later than [DATE]. If you have any questions, please do not hesitate to call paralegal
Kelsey McCarty at (617) 994-5800, or email her at kmccarty@llrlaw.com.


                                                              Sincerely,


                                                              Shannon Liss-Riordan
